Citation Nr: 0801816	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability resulting from service-connected 
disabilities (referred to herein as "TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
February 2006 and October 2006, and each time was remanded to 
the RO via the Appeals Management Center (AMC) for additional 
development.  

Unfortunately, as the development requested by the October 
2006 remand directive was not fully completed, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In October 2006, the Board remanded this matter to the RO, 
via the AMC.  The AMC was directed to ensure that the 
appellant was provided with the appropriate form in which to 
complete his application for TDIU.  In addition, they were 
directed to afford the appellant notice in conformance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It appears 
that the AMC provided the appropriate notice letter in 
November 2006.  There is no indication, however, that the 
appellant was ever afforded the appropriate application form.  
Furnishing a particular claim form is important as the 
information supplied by the veteran forms the basis for 
development of evidence to support the claim when rating 
claims for IU.  A completed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, also requires the veteran to furnish an 
employment history for the five-year period preceding the 
date on which the veteran claims to have become too disabled 
to work, and the entire time after the date on which the 
veteran claims to have become too disabled to work.

In addition, VA has a duty under 38 U.S.C.A. § 5102 to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant an appropriate 
TDIU application form.   

2.  Thereafter, if additional evidence is 
received, (to include the appellant's 
response(s) on the application form) and 
if the claim remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



